DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/23/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 19, the claim states "...the route...", however the applicant disclosed in line 19 "a driving route...” The examiner interprets that the applicant is referring to the previously disclosed driving route. Appropriate correction is required (i.e., "the driving route").
Claim 9 is objected to because of the following informalities: in line 7, the claim states "...the route...", however the applicant disclosed in line 7 "route information...” The examiner interprets that the applicant is referring to the previously disclosed route information. Appropriate correction is required (i.e., "the route information").
Claim 19 is objected to because of the following informalities: in line 8, the claim states "...the route...", however the applicant disclosed in line 8 "route information...” The examiner interprets that the applicant is referring to the previously disclosed 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 9, and 19 are directed to the abstract idea of certain methods of organizing human activity.  The claim(s) recites a controller receiving information, combining those information, predicting whether the vehicle has sufficient fuel or not, and signaling/notifying drone for dispatch which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. 





Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The closest prior art of record is Botea et al. [USPGPub 2017/0193424], hereinafter referred to as Botea.
Botea discloses a subscription based smart refueling service, comprising: 	a receiver;  5	a controller operatively connected to the receiver; 	a processor operatively connected to the controller; 	a fuel mileage correction module operatively connected to the processor; 	at least one database including subscriber data; 	at least one memory storing programming instructions;  10	a decision module having an input and an output, the decision module operatively connected to the processor at its input and operatively connected to the controller at its output; 	a drone dispatch module operatively connected to the controller; 	wherein the controller includes circuitry configured to 15		receive an identification from a vehicle having an on-board communication module, compare the identification to subscriber data stored in the at least one database and authenticate the vehicle based on the comparison; 		receive sensor data from a vehicle having an on-board communication module, the sensor data including at least one of tire pressure data, road condition data and 20fuel mileage data; 		receive a driving route from the vehicle, the route including at least a destination and a current location; 		receive historical data related to at least one of operating parameters of similar types of vehicles and driving trends of the driver of the vehicle;  25		receive GPS data related to the route;  27515385US 	when the vehicle does not have sufficient fuel to reach the refueling station, sends a signal to the controller to dispatch a drone to refuel the vehicle.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the processor includes circuitry configured to correlate the sensor data, historical data, driving trends of the driver and GPS data related to the route to correct the fuel mileage, and compare the corrected fuel mileage with the distance to the destination and the distance to a refueling station; and 5wherein the decision module includes program instructions configured to predict whether the vehicle has sufficient fuel to reach the refueling station based on the corrected fuel mileage.
As per claim 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious combining the vehicle sensor data, the route information and the statistical data; correlating, using predictive modelling, vehicle sensor data, the route information and the statistical data to a measured fuel mileage of the vehicle; correcting the fuel mileage based on the correlating; 20and determining whether the vehicle has sufficient fuel to reach the refueling station based on the corrected fuel level
As per claim 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious combining the vehicle sensor data, the route information and the statistical data; correlating, using predictive modelling, vehicle sensor data, the route information and the statistical data to a measured fuel mileage of the vehicle; correcting the fuel mileage based on the correlating; and determining whether the vehicle has sufficient fuel to reach the refueling station based on the corrected fuel level
Claims 2-8 depend from claim 1, claims 10-18 depend from claim 9, and claims 20 depends from claim 19 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662